Title: To James Madison from Morgan Lewis, 9 January 1808
From: Lewis, Morgan
To: Madison, James



Private.
Sir,
New York 9th. of Jany: 1808.

The personal Knowledge I have had of you from an early period of Life, and the general Approbation your public Conduct has uniformly drawn after it; inspire a Confidence that what is well intended will not be ill- received.  Under this Impression I venture to address you on a Subject interesting to the public Welfare and the high-Standing of the Administration.
Ignorant of the Causes which have produced the Embargo I presume not to hazard an Opinion of it’s Effects on our foreign Relations.  But on our domestic Concerns I fear it’s Influence will be unpleasant, unless Measures are early adopted to prevent it.  It cannot escape the Observation of Government that an Interdiction on foreign Commerce must throw out of Employment a numerous Class of Citizens, many of them with families, who are dependent on the Wages of the Day for a Subsistence.  The principal of these are Seamen, Shipwrights, Rope and Sail-Makers, Riggers, Calkers, Draymen and a Set of Laborers Stiled longShore-Men.  Of the first Description it is computed there are now in this City near four thousand Persons, many of whom, being perfect Itinerants, will seek Employment in foreign Countries when they can no longer find it at Home.  A British Vessel bound for St. Johns Nova Scotia carried off Yesterday one hundred and fifty of them, and how many more may follow their Example if not employed is impossible to say.  Would it not be advisable Sir for Government to take into present pay a Number of them sufficient for the Flota intended to be put into Commission, particularly as I understand they may at this Moment be engaged for less than half the accustomed Wages.  The immediate Erection of the Gun-Boats ordered to be built, would, give Employment to many of the other Classes also in the different Navy-Yards.
The discontents of these Classes, who are numerous, and some of them respectable, place in the Hands of the Enemies of the Administration a powerful Weapon, which they are wielding with considerable Effect.  I allude not to the Federalists alone.  A Section of Republicans, far more capable of doing Mischief, are arraying themselves against the Administration, in the Hope of thereby placing G. Clinton in the Presidency.  Already do they condemn the Embargo as an impolitic Measure, a Measure of Timidity, and Insinuations are more than whispered that it is a Sacrifice of the national Dignity and Independence to the Views and Mandates of France.  A Rumor which prevailed some Days since of Mr. D. Clinton’s being in nomination for V. Prest. it was supposed would silence the Clamor, but it produced no such Effect, and it was easily discernable that that Gentleman preferred being President in Effect, with the Mayoralty of this City, which he doubtless will have, to any other Arrangement.  There is Reason to apprehend that Overtures are making by this Section to the Federalists, in the Hope of securing, should there be a Division among the Republicans, the States of Connecticut and Delaware.  A Conversation I have just had with a federal Gentleman confirms me in the Suspicion.  Accept Sir the unfeigned Assurance of my Esteem

Morgan Lewis


Sunday. 
A Report is this Instant in Circulation, said to have been transmitted here by Mr. Masters of the House of Representatives, that the republican Members of Congress have determined to recommend to the Electors, G. Clinton for President.  Is it possible that a Man of such feeble Intellect, of so few Acquirements, can be thought of at such an interesting Crisis?  Surely he need but be conversed with for half an Hour to discover his total Unfitness.  Many may have been misled by the unmerited Encomiums lavished in certain Prints on his Talents as a Statesman and Soldier.  I have been long intimately acquainted with him, but could never discover them.  Of his military Exploits, I have an accurate Knowledge, Of most of them have been an Eye-Witness, and have seen in all a regular Series of Blunders which, in my Opinion, disqualified him for the Command of a Battalion.  If the Report be true, I hope the Subject may be reconsidered; and if I thought any Information I could give by a personal Attendance at Washington would have a favorable Influence I would repair there immediately.


ML.


NB.  I write in Confidence.

